Filed 06/29/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2020 ND 137

Stoneart OFS LLC, d/b/a Scotty Fain
Construction and Scotty Fain, Individually,                     Appellant
     v.
North Dakota Workforce Safety and Insurance
Fund,                                                            Appellee



                               No. 20200063

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Benjamen J. Johnson, Judge.

AFFIRMED.

Per Curiam.

Stephen D. Little, Bismarck, ND, for appellant.

Jacqueline S. Anderson, Special Assistant Attorney General, Fargo, ND, for
appellee.
                        Stoneart OFS LLC v. WSI
                             No. 20200063

Per Curiam.

[¶1] Stoneart OFS LLC d/b/a Scotty Fain Construction, and Scotty Fain
individually (together “Fain”), appealed from a district court judgment
affirming an administrative law judge’s (“ALJ”) order determining Dennis
Teems was acting as Fain’s employee during an accident that resulted in
Teems’ death.

[¶2] Fain asserts there is no evidence Teems was performing services for
remuneration and therefore the ALJ improperly applied the statutory
presumption that Teems was an employee. See N.D.C.C. § 65-01-03(1) (stating
an individual who performs services for remuneration is presumed to be an
employee unless it is proven he or she is an independent contractor under the
common law test).

[¶3] We conclude the ALJ’s finding that Teems was performing services for
remuneration is supported by a preponderance of the evidence. See SAEJ
Enter., LLC v. Workforce Safety and Ins., 2020 ND 61, ¶ 3, 940 N.W.2d 611
(applying the preponderance of the evidence standard to an ALJ’s finding of
fact). We summarily affirm under N.D.R.App.P. 35.1(a)(5).

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers




                                     1